Citation Nr: 0328824	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to recognition of the appellant as the helpless 
child of the veteran.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from July 1942 to 
December 1945, and from July 1968 to November 1972.  The 
veteran died in February 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 1997 rating decision from the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act (VCAA).  First, VA has 
a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  

In this case, although the supplemental statement of the case 
addressed directives of VCAA, the appellant has not been sent 
a VCAA notification letter.  Accordingly, the appropriate 
actions should be undertaken to ensure that the directives of 
VCAA have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The appellant is informed that if 
there is evidence supporting the issues 
on appeal, he must submit that evidence 
to VA.

2.  The appellant should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  

3.  The appellant is informed that he is 
under an obligation to submit evidence.  
If there is evidence that he is incapable 
of self-support and evidence establishing 
the onset of the incapacity, he must 
submit that evidence to VA.

If upon completion of the requested actions, the claim 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


